MEMORANDUM ***
Ilona Manukian, a native and citizen of Georgia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) or*361der denying as untimely her motion to reconsider the denial of her motion to reopen. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252(a). We review the BIA’s denial of a motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We dismiss in part and deny in part the petition for review.
To the extent Manukian challenges the BIA’s December 31, 2002, decision, we lack jurisdiction because she did not file a petition for review within thirty days of that decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir .2003).
The BIA did not abuse its discretion when it denied as untimely Manukian’s motion to reconsider because Manukian filed her motion approximately five months after the BIA issued its decision denying her motion to reopen. See 8 C.F.R. § 1003.2(b)(2) (A motion to reconsider a final decision by the BIA must be filed no later than thirty days after that decision.).
Manukian’s due process challenge is without merit as the record indicates she failed to notify the agency of her whereabouts after relocating numerous times. See 8 U.S.C. § 1229(a)(l)(F)(ii).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.